       Case: 5:18-cr-00497-DCN Doc #: 198 Filed: 07/17/19 1 of 3. PageID #: 715



                                  In the United States District Court
                                   For the Northern District of Ohio
                                           Eastern Division



 UNITED STATES OF AMERICA,                           )   CASE NO. 5:18CR497
                                                     )
 Plaintiff,                                          )
                                                     )   JUDGE DONALD C. NUGENT
 v.                                                  )
                                                     )
 WILLIAM G. STEEN, et al.,                           )
                                                     )
 Defendants.                                         )



                           UNOPPOSED MOTION TO SELF- SURRENDER

           Now comes William G. Steen, the Defendant in the above-referenced case, and moves

this Honorable Court to allow Defendant to Self-Surrender after sentencing.

                                     SUGGESTIONS IN SUPPORT

      1.   Mr. Steen has pled guilty pursuant to the plea agreement and currently set for

           sentencing on August 8, 2019.

      2. Mr. Steen was released on Pre-Sentencing Bond and has not violated any of the

           conditions set forth while out on bond.

      3. Mr. Steen is a citizen of the United States and currently resides with his family in

           Houston, Texas. He is not a flight risk or a danger to his community.

      4.    Counsel requests that Mr. Steen be allowed to self-surrender after the Bureau of

           Prisons designate him a facility.

      5. Mr. Steen will then make all arrangements necessary to deliver himself to the designated

           facility.
Case: 5:18-cr-00497-DCN Doc #: 198 Filed: 07/17/19 2 of 3. PageID #: 716



 WHEREFORE, defendant, ​WILLIAM STEEN​ respectfully requests this Court to allow

 Mr. Steen to self-surrender.



                                   Respectfully submitted,




                                   /S/ Augustin T. Pink
                                   Augustin T. Pink
                                   Walter J. Pink & Associates
                                   2646 South Loop West, Ste 195
                                   Houston, Texas 77054
                                   Phone:(713)664-6651
                                   Fax:(713)664-3242
                                   pinklawfirm@aol.com
                                   ATTORNEY FOR WILLIAM G. STEEN
     Case: 5:18-cr-00497-DCN Doc #: 198 Filed: 07/17/19 3 of 3. PageID #: 717




                              CERTIFICATE OF CONFERENCE



      I spoke with Brendan O’Shea in regards to this matter and he has stated that he was
unopposed to the filing of this motion.

                                            /S/ Auustin T. Pink
                                            Augustin T. Pink




                                 CERTIFICATE OF SERVICE

       I hereby certify that this Motion to Self-Surrender, which has been filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing(NEF).

                                            /S/ Augustin T. Pink
                                            Augustin T. Pink
